DETAILED ACTION
This communication is responsive to the application and claim set filed September 16, 2019, and the Response to Restriction Requirement filed May 3, 2021.  Claims 1-20 are currently pending.  Claims 1-18 and 20 are under examination.
Claims 1-10, 12-18, and 20 are REJECTED for the reasons set forth below.
Claim 11 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20, in the reply filed on May 3, 2019 is acknowledged.

Priority
This application is a divisional of US 15/816,145 (now US 10,513,570), filed November 17, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites that the polymer has an HLMI of “from about 1 g/10 min to about 1 g/10 min ….”  Clearly the upper limit should be higher than the lower limit.  Believing that this is a typographical error, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel 4,405,768 (“McDaniel ‘768”) in view of McDaniel et al. (US 2014/0275458) (“McDaniel ‘458), as evidenced by McDaniel et al. (US 2018/0094087) (“McDaniel ‘087”).
Regarding claims 1-5, 8-10, 13, and 20, McDaniel ‘768 teaches a process for forming a catalyst in which a titanium polymer is contacted with a chrominated silica support.  (col. 2, lines 51-53; col. 3, lines 42-44.)  The titanium polymer is produced according to Langkammerer (US 2,621,193), which is incorporated by reference in McDaniel ‘768.  Langkammerer teaches a process in which a titanate, preferably tetraethyl titanate, is reacted with a carboxylic acid, preferably acetic acid, in an organic solvent such as benzene, toluene, xylene, or cyclohexane.  (Langkammerer, col. 1, lines 3-8; col. 1, lines 41-53; col. 5, lines 48-52.)  Langkammerer is silent as to specific amount of solvent relative to the amount of carboxylic acid, but discloses that the amount of solvent used is driven by the solubility of the reactants.  (See col. 5, lines 52-56.)  Langkammerer teaches that solutions of high concentration are preferred (id.), indicating a solvent to carboxylic acid ratio approaching 1:1.  More generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (See MPEP 2144.05(II)(A).)  Thus, it would have been obvious to one of ordinary skill in the art to have optimized the ratio of solvent to carboxylic acid.
McDaniel further teaches that the pre-catalyst formed from the reaction of the titanium polymer and chrominated silica support is treated at a preferred temperature between 590 and 800°C (see col. 3, lines 55-58), and that a preferred time of treatment is 5 hours (see Ex. 1, col. 4, line 64 – col. 5, line 4.)
The difference between McDaniel ‘768 and the present claims is that although McDaniel ‘768 teaches the use of a chrominated silica support, it is silent as to the properties of that support.  However, chrominated silica supports with the recited properties are known in the art.  For example, HA30W from W.R. Grace is a commercially available chrominated silica support with a surface area of 500 m2/g, a pore volume of 1.6 mL/g, and a moisture content of 8%.  (See McDaniel ‘458, para. [0077] (relied upon for its teaching that HA30W is a known support for polymerization catalysts); McDaniel ‘087, para. [0059] (relied upon for its teaching of the properties of HA30W).)  It would have been obvious See MPEP 2143(I)(A).)

Regarding claim 6, Langkammerer (and therefore McDaniel ‘768) teaches a ratio of .5 to 4 moles carboxylic acid per titanium (see col. 1, lines 40-46), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Langkammerer.

Regarding claim 7, the broadest reasonable interpretation of “wherein water evolution occurs when the pre-formed chrominated silica-support is heated …” is that if the chrominated catalyst is heated to a temperature within the claimed range for an amount of time within the claimed range, water evolution will occur.  Under this interpretation, the limitation is optional.  Thus, because claim 1 is rendered obvious, so is claim 7.

Regarding claim 12, McDaniel ‘768 teaches that the chromium compound may be chromium acetate, chromium nitrate, or chromium trioxide.  (col. 3, lines 33-37.)

Regarding claim 14, Table 1 of McDaniel ‘768 discloses preferred amounts of titanium and chromium.  Run Nos. 2 and 3 are inventive runs – the amount of titanium present in the catalyst is 4.26 wt.% and 8.30 wt.%, respectively, and the amount of chromium present is 0.01 wt.% and 0.12 wt.%, respectively – all within the claimed ranges.

Regarding claims 15 and 16, McDaniel ‘768 teaches a process for the polymerization of ethylene comprising contacting the ethylene monomer under polymerization conditions.  (Ex. I; col. 5, lines 8-15.)

Regarding claims 17 and 18, Run No. 2 of McDaniel ‘768 has an HLMI of 180 g/10 min (HLMI/MI / MI), which is within the claimed range.  McDaniel ‘768 is silent as to the shear response of the polymer.  However, given the substantially identical catalyst and similarities of other catalyst properties (monomer, melt index), the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (McDaniel ‘768, incorporating Langkammerer) teaches organic solvents such as benzene, toluene, xylene, and cyclohexane.  Langkammerer does not disclose the use of an alcohol solvent.  Given the differences in polarity between the organic solvents listed by .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763